F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                                   PU BL ISH
                                                                  November 7, 2006
                   UNITED STATES CO URT O F APPEALS              Elisabeth A. Shumaker
                                                                     Clerk of Court
                               TENTH CIRCUIT



 PRAIRIE BAND POTAW ATOM I
 N A TIO N ,
       Plaintiff-Appellant,
 v.                                                    No. 03-3218


 JOAN W AGNON, Secretary of the                 D.C. No. 99-CV-4071-JAR
 Kansas Department of Revenue,                         (D. Kansas)
                                            (241 F. Supp. 2d 1295 (Kan. 2003))
      Defendant-Appellee,
 _______________________________
 W IN N EBAG O TR IB E O F
 N EBRA SK A , H CI D ISTR IB UTION,
 TH E K IC KA PO O TR IB E O F
 IN D IA N S O F TH E K IC KA PO O
 R ESER VA TIO N IN K A N SA S, THE
 IO W A TR IB E O F K A N SA S A ND
 N EBRA SK A , A N D TH E SA C AND
 FOX NATION OF M ISSOURI,

       Amici Curiae.


                    O PIN IO N O N R EM A ND FR OM TH E
                    U N IT ED STATES SUPREM E COURT



David Prager, III, Tribal Attorney, Prairie Band Potawatomi Nation, M ayetta,
Kansas, for Plaintiff-Appellant.

John M ichael Hale, Special Assistant Attorney General, Kansas Department of
Revenue, Topeka, Kansas, for Defendant-Appellee.
Before LUC ER O, M cKA Y, and HA RTZ, Circuit Judges.



M cK A Y, Circuit Judge.



      In view of the Supreme Court’s decision in Wagnon v. Prairie Band

Potawatomi Nation, 546 U.S. ___, 126 S. Ct. 676 (2005), and after supplemental

hearing, the prior decision of this court is vacated, as is the portion of the district

court’s opinion that applies the interest-balancing test. The order of the district

court granting summary judgment in favor of Defendant is AFFIRM ED.




                                          -2-